The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on September 16, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: September 16, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                            :
                                                  :
    Richard M. Osborne                            :          Case No.: 17-17361
                                                  :          Chapter 7
         Debtor(s).                               :          Judge Arthur I. Harris
                                                  :          ***********************
                                                  :
                                                  :

    AGREED ORDER RESOLVING MOTION OF BANK OF AMERICAN, N.A. FOR
         ABANDONMENT OF REAL PROPERTY (FIRST MORTGAGE)
                         (DOCKET NO. 581)


         This matter came to be considered on the Motion of Bank of America, N.A. for

Abandonment of Real Property (First Mortgage) (the "Motion") filed by Bank of America, N.A.

("Creditor"), by and through its mortgage servicing agent Carrington Mortgage Services, as




                                                      2



17-17361-aih      Doc 601      FILED 09/16/19             ENTERED 09/16/19 15:06:23         Page 1 of 7
Docket Number 581 with respect to certain real property located at 5542 Wilson Drive, Mentor,

OH 44060 (the "Property").

       WHEREAS, Creditor has alleged that that it has a first priority mortgage security interest

in the Property, that it is entitled to foreclose on the Property and that Richard M. Osborne

(''Debtor''), counsel for the Debtor, the Kari B. Coniglio, the duly appointed Chapter 7 Trustee

(the “Trustee”), and all other necessary parties were served with the Motion and with notice of

the hearing date of the Motion;

       WHEREAS, no party has filed a response or otherwise appeared in opposition to the

Motion, however, the Trustee has indicated to Creditor her objections to the Motion.

       WHEREAS, the Trustee agrees that Creditor, and its successors and assigns, has relief

from the automatic stay imposed by 11 U.S.C. § 362(a) of the Bankruptcy Code to exercise its

rights and remedies with respect to the Property by virtue of the Order Granting Relief from Stay

entered on February 13, 2019 as Docket Number 386; and

       WHEREAS, the Trustee agrees that the bankruptcy estate’s interest in the Property, by

virtue of that certain judgment entry dated September 21, 2011 in the Court of Common Pleas

for Lake County, Ohio, Case No. 11CV001234 (the “Estate Judgment”) is junior to Creditor’s

mortgage security interest.

       NOW THEREFORE, it is hereby stipulated, agreed to by and among Creditor and the

Trustee, and the Court ORDERS as follows:

       1.      Creditor may proceed with the liquidation of the Property pursuant to applicable

state law;

       2.      Creditor will file a report of sale promptly following liquidation of the Property;




17-17361-aih     Doc 601      FILED 09/16/19      ENTERED 09/16/19 15:06:23            Page 2 of 7
       3.      if any excess proceeds remain after satisfying Creditor’s lien and associated costs,

in accordance with applicable state law, the Estate Judgment shall attached to such proceeds (the

“Excess Proceeds”); and

       4.      Should any eExcess Pproceeds exist, the Trustee may seek the distribution of

such Excess Proceeds to the bankruptcy estate in accordance with applicable state law.


                                              # # #

SUBMITTED BY:

/s/ Stephen R. Franks (per authority)
Stephen R. Franks (0075345)
P.O. Box 165028
Columbus, OH 43216-5028
Telephone: 614-220-5611
Fax: 614-627-8181
Email: srfranks@manleydeas.com
Attorney for Creditor




/s/ Kari B. Coniglio
Kari B. Coniglio
Chapter 7 Trustee
200 Public Square, Suite 1400
Cleveland, OH 44114
Telephone: 216-479-6167
Fax: 216-937-3766
Email: kbconiglio@vorys.com


Copies sent via electronic mail and regular U.S. mail on the attached service list.




17-17361-aih     Doc 601      FILED 09/16/19      ENTERED 09/16/19 15:06:23           Page 3 of 7
                                       SERVICE LIST

Patrick R. Akers on behalf of Trustee Kari B. Coniglio
prakers@vorys.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
cmbrosius@vorys.com, mdwalkuski@vorys.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
bjfarkas@vorys.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com




17-17361-aih    Doc 601     FILED 09/16/19      ENTERED 09/16/19 15:06:23      Page 4 of 7
Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
coachhouses Unit Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com




17-17361-aih    Doc 601     FILED 09/16/19      ENTERED 09/16/19 15:06:23        Page 5 of 7
Drew T. Parobek on behalf of Trustee Kari B. Coniglio
dtparobek@vorys.com, mdwalkuski@vorys.com

Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons




17-17361-aih    Doc 601     FILED 09/16/19      ENTERED 09/16/19 15:06:23      Page 6 of 7
toole@buckleyking.com, young@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Spec. Counsel Leslie E Wargo
Leslie@Wargo-Law.com

Elia O. Woyt on behalf of Trustee Kari B. Coniglio
eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

And by regular U.S. mail on the following:

Richard M. Osborne, Debtor
7265 Markell Road
Waite Hill, OH 44094




17-17361-aih    Doc 601      FILED 09/16/19     ENTERED 09/16/19 15:06:23    Page 7 of 7
